                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN F. ROGERS,                                 Case No. 19-cv-01978-SI
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING PLAINTIFF'S
                                   9             v.                                       MOTION TO EXTEND TIME
                                  10     FEDERAL HOME LOAN BANK OF SAN                    Re: Dkt. No. 24
                                         FRANCISCO,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 13, 2019 defendant Federal Home Loan Bank of San Francisco filed a Motion

                                  14   to Declare Plaintiff a Vexatious Litigant. Plaintiff’s opposition is due on October 4, 2019 and the

                                  15   hearing set for October 25, 2019. Dkt. No. 21 (Mtn to Declare Pltf. Vexatious Litigant).

                                  16          On September 30, 2019, plaintiff filed a motion to extend the deadline for his opposition to

                                  17   the motion, arguing that due to the voluminous nature of defendant’s request for judicial notice,

                                  18   filed in conjunction with defendant’s opening brief, plaintiff would be prejudiced without an

                                  19   extension. Dkt No. 24 (Mtn to Extend Time). The Court GRANTS the requested extension.

                                  20          Plaintiff’s opposition shall be due on or before November 4, 2019.

                                  21          Defendant’s reply shall be due on or before November 15, 2019.

                                  22          The hearing on defendant’s motion will take place at 10:00 a.m. on November 27, 2019.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 1, 2019

                                  26                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  27                                                  United States District Judge
                                  28
